UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 21, 2007 (December 20, 2007) 1ST CENTURY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 26-1169687 (State or other jurisdiction of incorporation) Commission File Number (IRS Employer Identification No.) 1875 Century Park East, Suite 1400 Los Angeles, California 90067 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (310) 270-9500 (Former name or former address, if change since last report) Check the appropriate box below if the Form 8-K filing is to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Effective December 20, 2007, 1stCentury Bancshares, Inc., a Delaware corporation (“Bancshares”) acquired all of the outstanding stock of 1st Century Bank, N.A., a National Association (the “Bank”), pursuant to a Plan of Reorganization, dated December 18, 2007, by and between Bancshares and the Bank, a copy of which is filed herewith as Exhibit 2.1.The Plan of Reorganization was approved by the shareholders of the Bank at its annual meeting of shareholders held on May 18, 2006, which was adjourned to and completed on June 9, 2006.In connection with the reorganization, the shares of the Bank’s common stock were exchanged for shares of Bancshares common stock, par value $0.01 per share, on a one-for-one basis.As a result of the Plan of Reorganization, the Bank became a wholly owned subsidiary of Bancshares, Bancshares became the holding company for the Bank and the shareholders of the Bank became shareholders of Bancshares. The shares of Bancshares’ common stock issued in connection with the Bank’s reorganization are exempt from registration under the Securities Act of 1933, as amended, pursuant to Section3(a)(12) thereunder. The filing of this Current Report on Form 8-K by Bancshares begins Bancshares’ filings with the U.S. Securities and Exchange Commission (the “Commission”) under Section15(d) of the Securities Act of 1934, as amended (the “Exchange Act”). The Bank previously filed such Exchange Act reports with the Office of the Comptroller of the Currency (the “Comptroller”). Such information filed by the Bank with the Comptroller may be inspected and copied at the Comptroller, treet, S.W., Washington, D.C. 20219. The last periodic report that the Bank filed with the Comptroller was its Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, as filed with the Comptroller on November 9, 2007. Copies of the Bank’s three most recent Quarterly Reports on Form 10-Q and the Bank’s most recent Annual Report on Form 10-K and an amendment thereto on Form 10-K/A, each as filed with the Comptroller, as well as all Current Reports on Form 8-K and exhibits to such reports, each as filed with Comptroller, are included as exhibits to this Current Report on Form 8-K. Bancshares will begin filing current and periodic reports with the Commission, and quarterly and annual reports will be reported on a consolidated basis. The firstreport to be filed by Bancshares with the Commission will be its Annual Report on Form 10-K for the fiscal year ended December 31, 2007. Registrar and Transfer Company, Cranford, New Jersey, is Bancshares’ registrar and transfer agent. Bancshares’ common stock will be listed on the NASDAQ Over The Counter Bulletin Board under the symbol “FCTY”. A copy of the press release issued December 21, 2007 by Bancshares announcing the effectiveness of the reorganization is filed as Exhibit 99.1 attached hereto. Description of Capital Stock The following summary description of Bancshares’ capital stock is qualified in its entirety by reference to the applicable provisions of Delaware law, and Bancshares’ Certificate of Incorporation and Bylaws, which are filed as Exhibits 3.1 and 3.2, respectively, to this Current Report on Form 8-K. General Shares Authorized and Outstanding. Bancshares, is authorized to issue 60,000,000 shares of capital stock, consisting of 50,000,000 shares of common stock, par value $0.01 per share, and 10,000,000 shares of preferred stock, par value $0.01 per share.No other class of capital stock is authorized. The common stock is the only stock being listed hereby. As of December14, 2007, Bancshares had issued 9,913,884 shares of common stock, of which 9,913,884 shares were outstanding. As of December14, 2007, Bancshares had issued 0 share of preferred stock Common Stock Dividends.Subject to the terms of any then outstanding series of preferred stock, holders of Bancshares common stock receive dividends if, when and as declared by Bancshares’ Board of Directors out of funds that Bancshares can legally use to pay dividends.Bancshares may pay dividends in cash, stock or other property. Bancshares is incorporated in Delaware and is governed by the Delaware General Corporation Law, or the DGCL. The DGCL allows a corporation to pay dividends only out of surplus, as determined under the DGCL or, if there is no surplus, out of net profits for the fiscal year in which the dividend was declared and for the preceding fiscal year. Under the DGCL, however, Bancshares cannot pay dividends out of net profits if, after it pays the dividend, its capital would be less than the capital represented by the outstanding stock of all classes having a preference upon the distribution of assets. As a bank holding company, Bancshares’ ability to pay dividends is affected by the ability of its Bancshares, or the Bank to pay dividends to it. Various federal laws limit the amount of dividends the Bank can pay to Bancshares without requiring regulatory approval. Voting Rights.Except as otherwise required by the DGCL and subject to the terms of any outstanding series of preferred stock, holders of Bancshares common stock have the exclusive right to vote on all matters presented to Bancshares stockholders. Each holder of Bancshares common stock is entitled to one vote per share. Unless otherwise required by the DGCL, the certificate of incorporation or the bylaws, any question brought before any meeting of stockholders shall be decided by the vote of the holders of a majority of the capital stock represented and entitled to vote on such matter. Except for Directors, if any, elected by a series of preferred stock then outstanding, the bylaws provide that any Director or the entire Board of Directors may be removed, but only for cause, and only by the affirmative vote of the holders of at least 66 2/3% of the voting power of all of the then outstanding shares of capital stock of Bancshares then entitled to vote at an election of directors, voting together as a single class. Holders of Bancshares common stock have no cumulative voting rights for the election of directors. This means a holder of a single share of common stock cannot cast more than one vote for each position to be filled on Bancshares’ Board of Directors. It also means the holders of a majority of the shares of common stock entitled to vote in the election of directors can elect all directors standing for election and the holders of the remaining shares will not be able to elect any directors. Bancshares’ Board of Directors is not classified. Liquidation.If Bancshares voluntarily or involuntarily liquidates, dissolves or winds up its business, subject to the terms of any then outstanding series of preferred stock, holders of its common stock will receive pro rata, according to shares held by them, any of Bancshares’ remaining assets available for distribution to stockholders after Bancshares has provided for payment of all debts and other liabilities, including any liquidation preference for then outstanding shares of preferred stock. Absence of Preemptive, Redemption and Conversion Rights. If and when Bancshares issues securities in the future, holders of Bancshares common stock have no preemptive rights with respect to those securities. This means the holders of Bancshares common stock have no right, as holders of Bancshares common stock, to buy any portion of those issued securities. Holders of Bancshares common stock have no rights to have their shares of common stock redeemed by Bancshares or to convert their shares of common stock into shares of any other class of Bancshares capital stock. Restrictions on Ownership of Common Stock The Bank Holding Company Act of 1956, as amended, or the BHC Act, requires any “bank holding company” (as that term is defined in the BHC Act) to obtain the approval of the Board of Governors of the Federal Reserve System prior to acquiring more than 5% of Bancshares’ outstanding common stock. Any person other than a bank holding company is required to obtain prior approval of the Federal Reserve Board to acquire 10% or more of Bancshares’ outstanding common stock under the Change in Bank Control Act. Any holder of 25% or more of Bancshares’ outstanding common stock, other than an individual, is subject to regulation as a bank holding company under the BHC Act. Anti-takeover Provisions in the Restated Certificate of Incorporation and Bylaws.
